Citation Nr: 0214415	
Decision Date: 10/16/02    Archive Date: 10/29/02

DOCKET NO.  94-39 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a head 
injury, to include seizures.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for arthritis.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.

4.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from April 1955 to July 
1957.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1991 rating decision of the 
Boston, Massachusetts, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for a 
psychiatric disorder; residuals of a head injury, to include 
seizures; headaches; and arthritis.  

The veteran relocated to Seattle, Washington, and 
jurisdiction of his claims was assumed by the RO in Seattle, 
Washington.

In September 1998, the RO determined that the veteran was not 
competent for VA purposes.  The veteran's mother is his 
guardian.

The Board notes that the veteran had perfected an appeal for 
service connection for kidney disease.  At a November 1998 RO 
hearing, the veteran withdrew that claim.  Thus, that claim 
is no longer part of the current appeal and will not be 
discussed in the decision.

The Board further notes that the veteran had a hearing before 
the undersigned Board Member sitting at the Seattle, 
Washington, RO on March 10, 2000.  Unfortunately, the tape of 
the veteran's hearing was inaudible and a transcript of the 
March 2000 hearing could not be made.  In April 2000, the 
veteran was given an opportunity to have another Board 
hearing.  He elected to have one, but subsequently canceled 
his request for a Board hearing.  Thus, the Board finds that 
there is no Board hearing pending at this time.


FINDINGS OF FACT

1.  In a July 1986 rating decision, service connection was 
denied for brain concussion, grand mal seizure disorder, 
schizoid personality disorder, and arthritis.  The veteran 
did not appeal the decision.

2.  In an October 1990 decision, the Board denied reopening 
claims for service connection for a seizure disorder, a 
psychiatric disorder, and arthritis.

3.  The evidence received since the October 1990 Board 
decision does not bear directly and substantially upon the 
issues of service connection for a seizure disorder and 
arthritis, and, when considered alone or together with all of 
the evidence, both old and new, need not be considered to 
fairly decide the claims.

4.  The veteran has been diagnosed with a psychiatric 
disorder by medical professionals, who have attributed the 
disorder to service, which must be considered in order to 
fairly decide the merits of the claim.

5.  Schizoaffective disorder is attributable to service.

6.  Competent evidence of a nexus between the diagnosis of 
headaches and a head injury sustained in service is not of 
record.


CONCLUSIONS OF LAW

1.  The July 1986 rating decision, which denied service 
connection for brain concussion, grand mal seizure disorder, 
schizoid personality disorder, and arthritis, is final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 (2002).

2.  The October 1990 Board decision, which denied reopening 
the claims for service connection for seizure disorder, a 
psychiatric disorder, and arthritis is final.  38 U.S.C.A. 
§ 7104(b) (West 1991); 38 C.F.R. § 20.1100 (2002).

3.  The evidence received since the October 1990 Board 
decision, which denied reopening claims for service 
connection for a seizure disorder and arthritis, is not new 
and material, and the claims are not reopened.  38 U.S.C.A. 
§§ 5103A, 5107, 5108 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.156(a) (2001).

4.  The evidence received since the October 1990 Board 
decision as to the issue of service connection for a 
psychiatric disorder is new and material, and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a).

5.  Schizoaffective disorder was incurred in service.  
38 U.S.C.A. § 1131, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2001).

6.  Headaches were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5103A, 5107; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000).  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  
Additionally, in the April 1991 rating decision on appeal, 
the November 1991 statement of the case, the April 1992 and 
June 1994 hearing officers' decisions, and the May 1992, 
January 1993, July 1994, April 1996, June 1998, and July 1999 
supplemental statements of the case, the RO informed the 
veteran of the evidence necessary to reopen the previously 
denied claims and the evidence necessary to establish service 
connection for headaches.  In the November 1991 statement of 
the case and the June 1998 and July 1999 supplemental 
statements of the case, the RO also included the pertinent 
regulations that applied to the veteran's claim.  

These determinations were mailed to the veteran with 
correspondence copies mailed to the veteran's accredited 
representative, the Disabled American Veterans, and were not 
returned by the United States Postal Service as 
undeliverable.  Thus the veteran and his representative are 
presumed to have received these notifications.  
See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing 
that the presumption of regularity of the administrative 
process applies to notices mailed by the VA)).

As to assisting the veteran with obtaining relevant records, 
the veteran indicated that he had received treatment at 
Boston General Hospital for the various disabilities which he 
claims are the result of the inservice head injury.  The 
record reflects that the RO attempted to clarify that 
facility in that there was no such hospital.  A November 1998 
VA Form 119, Report of Contact, shows that there was no 
listing for Boston General Hospital, but that the closest 
name was Massachusetts General Hospital (MGH).  The RO sent a 
letter to MGH in November 1998.  In April 1999, the RO 
informed the veteran that there was no listing of Boston 
General Hospital and thus it sought to obtain his records 
from MGH.  The RO noted that it had not received any response 
from MGH and asked that the veteran either obtain the records 
and submit them or clarify the facility where he had received 
treatment.  The record reflects that the veteran did not 
respond to that letter.  The Board finds that VA has met its 
duty to assist in obtaining these records.  The RO informed 
the veteran of its inability to obtain the records and 
allowed him an opportunity to obtain them or to clarify the 
name of the facility.  The veteran has done neither action.

Additionally, the veteran indicated that he was in receipt of 
Social Security Income benefits.  The record reflects that in 
November 1998, the RO asked for the records pertaining to the 
veteran's grant of Social Security Administration benefits.  
In March 1999, the Social Security Administration indicated 
that it was unable to comply with the request for the medical 
records pertaining to the veteran.  The Social Security 
Administration stated that the veteran had been denied 
disability insurance benefits because he lacked the required 
quarters of coverage for insured status and that with denials 
of this type, no action would be taken to obtain medical 
information.  The Board finds that VA has met its duty to 
assist in obtaining the Social Security Administration 
records.  

The veteran has reported treatment at VA facilities in Boston 
and Seattle.  The record reflects that the RO has obtained 
the VA treatment records at both facilities and associated 
them with the claims file.  The veteran has not alleged that 
there are any additional medical records related to treatment 
for the disabilities for which he seeks service connection, 
and in fact, in October 2001, the veteran stated that he had 
no new evidence to submit.  Additionally, in accordance with 
its duty to assist, the RO had the veteran undergo VA 
examinations related to his claims.  Finally, also in 
accordance with the duty to assist, the Board requested a 
medical opinion pertaining to the veteran's claim for service 
connection for a psychiatric disorder.

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claims and has notified him of the information and 
evidence necessary to substantiate his claims.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Consequently, the case need not be referred to the veteran or 
his representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran and the changes articulated in 
the new legislation are less stringent.  See generally Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992).

II.  Factual Background

Service medical records show that at enlistment in April 
1955, a psychiatric evaluation of the veteran was abnormal.  
The examiner entered a diagnosis of passive dependency 
reaction and indicated that it was mild and was not 
considered disabling.

In April 1956, the veteran fell while trying to get into his 
bunk and sustained a contusion to the right kidney.  The 
veteran reported pain in the right upper quadrant and right 
flank and stated that he had gross hematuria following the 
fall.  The veteran went to the hospital.  An intravenous 
pyelogram revealed a slightly enlarged right kidney.  A 
repeat urinalysis was normal.  

In July 1956, the veteran stumbled into the barracks claiming 
he had been beaten up and was sent to the dispensary for 
examination.  The examiner stated that the veteran spoke 
incoherently and emanated an odor of alcohol on his breath.  
The impression was simple intoxication.

In January 1957, the veteran was hit in the forehead by a 
baseball bat on the side of his forehead.  The examiner 
stated that this had occurred over an hour ago.  He indicated 
that there was no unconsciousness or weakness.  Cranial nerve 
was intact, and there was no evidence of a fracture.  The 
diagnosis was a contusion of the forehead.  Several days 
later, the veteran complained of having been hit in the head 
with a baseball bat three days earlier.  He reported that he 
had not been knocked unconscious.  The treatment report 
indicated  that the injury to the forehead had been incurred 
in the line of duty and not due to the veteran's own 
misconduct.  The veteran stated that he felt strange and saw 
three hands instead of one, but that the triple vision 
cleared up after he shook his head.  The examiner stated that 
a complete physical examination was within normal limits and 
that particular attention was paid to neurological findings; 
however, he stated there were no deficits noted.  He reported 
that the veteran had undergone a skull series of x-rays, 
which were normal.  The diagnosis was concussion of brain.

A June 1957 treatment report shows that the veteran was 
referred to the neuropsychiatric clinic by his division 
officer, who stated that the veteran had committed a series 
of offenses since being in the service, which had culminated 
with theft of an automobile the prior month.  The division 
officer noted that several confinements had apparently served 
no useful purpose.  The examiner stated that the veteran's 
symptoms were considered by a board of psychiatrists, who 
were of the opinion that the veteran had a severe schizoid 
personality disorder, which was characterized by flattened 
affect, withdrawal, antisocial behavior, inadequate 
interpersonal relationships, inadaptability, ineptness, and 
poor judgment.  The board of psychiatrists opined that the 
severe personality disorder existed prior to service and was 
not aggravated in service.  It was determined that the 
routine stresses of military life were sufficiently stressful 
to him to cause further deterioration of his mental health.  
The board of psychiatrists recommended that the veteran be 
discharged.

At the time of the July 1986 rating decision, the evidence of 
record consisted of the veteran's application for 
compensation benefits, the service medical records, and 
private medical records.  The service medical record are 
described above.  The private medical records showed that in 
December 1983, the veteran was seen for a seizure disorder, 
which he stated had started in 1960.  The examiner noted that 
the veteran had had a number of head injuries, starting in 
1957, when he was hit with a baseball bat.  The veteran 
denied losing consciousness at that time, but reported that 
he had at least five injuries associated with loss of 
consciousness between 1966 and 1978.  He denied any skull 
fracture.  The examiner noted that the veteran had a history 
of gouty arthritis.  Following examination, he entered a 
diagnosis of seizure disorder.  A June 1984 private medical 
record shows that the examiner noted the veteran had a 
history of gouty arthritis to both lower extremities and a 
seizure disorder "following a head injury."  In June 1986, 
a private physician stated that the veteran had a seizure 
disorder, "believed to be due to alcoholic withdrawal."

In a July 1986 rating decision, the RO denied service 
connection for seizure disorder, arthritis/gout, and schizoid 
personality.  The RO stated that there was no evidence of a 
seizure disorder in service, no evidence of arthritis or gout 
in service, and that schizoid personality was a 
constitutional or developmental abnormality.  The veteran was 
notified of the decision on July 16, 1986, to include his 
appellate rights, and did not appeal the decision.  That 
decision is final.

At the time of the October 1990 Board decision, the evidence 
of record consisted of the veteran's petition to reopen the 
claims for service connection for seizure disorder, 
arthritis, and a psychiatric disorder; the evidence of record 
at the time of the July 1986 rating decision; private medical 
records; VA medical records; lay statements, and testimony 
that the veteran provided at a September 1989 RO hearing.  
The private medical records, dated from 1965 to 1990, showed 
that the veteran had a seizure disorder and arthritis and was 
hospitalized for his alcoholism.  A December 1989 letter from 
a private physician indicated that he remembered the veteran 
as a child who did not seem to have any major difficulties.  
Lay statements indicated that the veteran had a happy 
childhood without problems.  The VA medical records show that 
the veteran was hospitalized with a diagnosis of alcoholic 
dependence.  The veteran's testimony shows that he stated his 
personality changed after the forehead injury in service.  He 
also stated that he developed a seizure disorder as a result 
of the inservice head injury.  The veteran alleged he had 
been unconscious for over two hours after being hit in the 
head with the baseball bat.  Finally, the veteran stated that 
he had developed arthritis as a result of an injury he 
sustained in service, when he sustained a blow to the back, 
which had caused bloody urine.  

In the October 1990 decision, the Board determined that the 
additional evidence submitted since the July 1986 rating 
decision for the seizure disorder further established that 
the veteran had a seizure disorder; however, the Board noted 
that it did not establish that the seizure disorder was 
related to the head injury in service.  As to the psychiatric 
disorder, the Board noted that the additional evidence 
submitted showed psychiatric treatment for alcoholism and did 
not show treatment for an acquired psychiatric disorder in 
service nor evidence of a psychosis within one year following 
the veteran's discharge from service.  The Board also noted 
that the additional evidence did not show that a current 
psychiatric disorder was related to the veteran's service.  
As to the claim for arthritis, the Board stated that the 
additional evidence did not show the presence of arthritis of 
the spine in service or during the initial post service year.  
Additionally, the Board stated that the evidence did not 
establish that the veteran had arthritis as a result of any 
injury sustained in service.  Thus, the Board determined that 
the veteran had not submitted new and material evidence to 
reopen the claims for service connection for a seizure 
disorder, a psychiatric disorder, and arthritis.  That 
decision is final.

A description of the relevant evidence submitted since the 
October 1990 Board decision follows.  

VA treatment records, dated from August 1988 to June 1992 
show that the veteran was diagnosed with post-traumatic 
seizure disorder.  The examiner stated that the veteran 
reported a history of head injury with loss of consciousness 
at age 18 and history of tonic clonic seizures since age 20.  
A March 1989 x-ray shows degenerative changes in the lower 
cervical spine.  

At a February 1992 RO hearing, the veteran asserted that he 
had developed a seizure disorder and a psychiatric disorder 
as result of being hit in the head with a baseball bat.  He 
also stated that he had had developed headaches as a result 
of this injury.  When asked if he had been knocked 
unconscious, the veteran stated he had been "semi-
unconscious."  The veteran testified he had sustained a blow 
to his kidney, which had caused him to develop arthritis of 
the spine.

A September 1993 report shows that the veteran underwent 
psychological testing.  The veteran reported he had been hit 
over the head with a baseball bat and was unconscious for 
five minutes.  The diagnostic impressions were developmental 
disorder, organic brain syndrome secondary to head trauma 
with disturbance in mood, and alcohol abuse, in remission.  

A September 1993 private medical record shows that the 
examiner noted that x-rays of the back had shown degenerative 
joint disease, but that he did not see any neurological 
complications.

A February 1994 letter from the veteran's wife indicated that 
she had known the veteran for 35 years and that he had 
developed headaches after being hit in the head in service 
and subsequently had developed seizures.  

At a May 1994 RO hearing, the veteran testified that after 
being hit in the head with the baseball bat, that he had 
started acting strangely.  He reiterated that he believed he 
had developed the seizure disorder and the psychiatric 
disorder as a result of the blow to the head.

Private medical records, dated from May 1994 to June 1994, 
show that a magnetic resonance image (MRI) of the brain was 
negative and that an electroencephalogram was normal.

A letter received in March 1996 from a fellow soldier shows 
that he witnessed the accident when the veteran was hit in 
the head with a baseball bat.  He stated the veteran was 
taken to sick bay and that it was discovered that the veteran 
had fractured his skull.  

A January 1997 VA initial assessment shows that the veteran 
was diagnosed with a psychotic disorder due to head injury 
with hallucinations.  A May 1997 VA hospitalization summary 
report shows that the veteran was diagnosed with depression, 
alcohol dependence, in remission, cognitive disorder, 
generalized seizure disorder, psychosis and personality 
disorder.  In the report, the examiner stated that the 
veteran had a history of organic brain syndrome secondary to 
closed head injury with associated seizure disorder, 
psychosis, and recurring depression.  A September 1997 VA 
hospitalization summary report shows the same diagnoses.  

A September 1997 VA examination report shows that the veteran 
reported he had been hit in the head with a baseball bat 
while in service and suffered a concussion and fracture of 
the skull and was "reportably unconscious."  He noted that 
according to the veteran, it was a long time and that 
according to some other reports, it was five minutes.  The 
veteran stated he subsequently developed headaches and a 
seizure disorder.  He stated that the headaches came on a 
daily basis and were moderately severe.  The examiner entered 
impressions of seizure disorder and headaches.

A January 1998 VA hospitalization summary report shows 
discharge diagnoses of depression due to closed head injury, 
psychosis due to closed head injury, and dementia/cognitive 
with function secondary to closed head injury.  The examiner 
indicated physical disabilities of arthritis and grand mal 
seizures secondary to closed head injury.

A January 1998 VA examination report shows that the veteran 
reported he had developed seizures and headaches after he was 
injured in the service when hit in the head with a baseball 
bat.  He stated he was knocked unconscious.  After 
examination, the examiner stated that the veteran had severe 
equilibrium problems and that the veteran had not had a 
seizure in a year.  He added that the veteran had cerebellar 
involvement with organic brain syndrome.  The examiner noted 
that the veteran had two scars on the back of his head, which 
he stated were not related to the head injury in service 
since that occurred in the frontal region on the right side.

A January 1998 VA psychiatric evaluation report shows that 
the examiner noted that he was to review the claims file and 
provide an opinion as to whether on a more probable basis 
than not that the veteran's organic brain syndrome and 
seizure disorder with headaches were due to the injury in 
service.  The examiner noted that the veteran explained that 
all of his problems began as a result of the hit to the head 
with the baseball bat.  The veteran reported he had been 
unconscious for five minutes, but the examiner noted that the 
service medical records showed no unconsciousness.  Following 
examination, the examiner stated that in reviewing the claims 
file and medical records, it was his opinion that on a more 
probable than not basis the veteran's organic brain syndrome 
and seizure disorder with headaches were not due to the 
injury in service.

A July 1998 VA hospitalization summary report shows that the 
veteran had a relapse of ethanol dependence.  The discharge 
diagnoses were ethanol dependence, relapsed; depression; 
psychosis; closed head injury, and seizure disorder.

At a November 1998 RO hearing, the veteran reiterated that he 
had developed a psychiatric disorder and a seizure disorder 
as a result of the inservice head injury.  The veteran denied 
being unconscious after he was hit.  He stated he developed 
headaches after the incident, which still occurred.  The 
veteran testified that he sometimes threw up when he would 
have a headache.  He stated that when he was first diagnosed 
with a seizure disorder in 1960, the doctors told him that it 
was related to his head injury in service.  The veteran 
stated that he was normal prior to entering service and began 
acting strangely after the head injury.  He testified that he 
had arthritis.

In an April 1999 letter from a VA physician, he stated that 
the veteran carried a diagnosis of psychosis, not otherwise 
specified, and depressive disorder, not otherwise specified.  
He also stated that the veteran had epilepsy after a closed 
head injury in 1957.  The content of the letter revolved 
around a possible relationship between the veteran's 
psychiatric disorder and substance abuse.

In a June 1999 letter from the same VA physician, he stated 
that he had done a more thorough review of the veteran's 
record and determined that the veteran carried a diagnosis of 
either schizoaffective disorder or chronic major depression 
with psychotic features.  He noted that the veteran reported 
he had begun having symptoms of a psychiatric disorder while 
in service, following a head injury.  The VA physician stated 
that he found it unlikely that the veteran's psychiatric 
disorder was the result of the head injury, but that he found 
it plausible that the veteran began experiencing psychiatric 
symptoms during service.  He also stated that age 18-19 is 
not an unreasonable age for the onset of either of the two 
disorders.

In a June 2001 letter from the VA physician, he stated he had 
an opportunity to review the veteran's service medical 
records, to include the medical board findings of June 1957.  
He noted the documented symptoms that were described and 
stated that he felt that such evidence established that the 
onset of the veteran's psychiatric disorder was in service.  
The VA physician also noted that a letter from the veteran's 
mother further corroborated the onset of these symptoms in 
service.  He added that the veteran's age in service was 
consistent with the median age of the onset of schizophrenia.

In a June 2002 opinion from a VA psychiatrist, he stated that 
he believed that there was a relationship between the 
veteran's current diagnosis of schizoaffective disorder and 
service.  Essentially, he agreed with the VA physician's 
opinion as to the symptoms that the veteran had in service 
being consistent with the onset of the schizoaffective 
disorder.  

III.  Criteria & Analysis

A.  New & material

Pursuant to 38 U.S.C.A. § 7104(b), a decision by the Board 
may not thereafter be reopened and allowed and a claim based 
upon the same factual basis may not be considered.  
Additionally, pursuant to 38 U.S.C.A. § 7105(c), a decision 
by the RO may not thereafter be reopened and allowed and a 
claim based upon the same factual basis may not be 
considered.  The exception to these rules is described under 
38 U.S.C.A. § 5108, which provides that "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, [VA] shall reopen the claim 
and review the former disposition of the claim."  Therefore, 
once a Board decision has been issued and once a rating 
decision becomes final, absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7104(b); 7105(c); 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
See Fossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the Court indicated that the newly presented evidence need 
not be probative of all the elements required to award the 
claim, but need only tend to prove each element that was a 
specified basis for the last disallowance.  Id. at 284.

B.  Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991).  Service connection for 
schizoaffective disorder (a psychosis) may be granted if 
manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309(a) (2001).  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2001).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims's (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

1.  Residuals of a head injury, to include seizure disorder

After having carefully reviewed the evidence of record, the 
Board finds that the veteran has not presented evidence since 
the October 1990 Board decision, which is so significant that 
it must be considered in order to fairly decide the merits of 
the claim for service connection for a seizure disorder.  See 
38 C.F.R. § 3.156(a).  The reasons for this determination are 
explained below.

Initially, as to the records which address disabilities other 
than the seizure disorder, those records are not relevant to 
the issue at hand and cannot constitute new and material 
evidence as to the claim for service connection for a seizure 
disorder.  See id.

At the time of the October 1990 Board decision, the evidence 
of record had shown that the veteran had a seizure disorder 
and that the veteran had sustained a head injury while in 
service.  In the October 1990 decision, the Board noted that 
the veteran had not brought forth competent evidence of a 
nexus between the seizure disorder and the veteran's service.  
Since the October 1990 Board decision, the veteran has not 
brought forth competent evidence that the current seizure 
disorder is related to the inservice head injury.  Rather, 
the evidence submitted since the 1990 decision establishes 
only that the veteran has a seizure disorder, a fact that was 
in evidence at the time of the 1990 decision.  Thus, the 
veteran's claim for service connection for a seizure disorder 
is not reopened.

The Board is aware that there are medical records, which show 
diagnoses of a seizure disorder or epilepsy as a result of a 
closed head injury and that there is a presumption of 
credibility when determining whether evidence submitted is 
new and material evidence.  See Justus v. Principi, 3 Vet. 
App. 510 (1992).  However, the Board does not finds that such 
constitutes new and material evidence to reopen the claim.  
Here, the physicians who wrote such statements clearly relied 
upon history reported by the veteran.  The veteran had 
previously reported that he had developed a seizure disorder 
as a result of the head injury in service, which facts had 
already been rejected by the RO in 1986 and by the Board in 
1990.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) 
(presumption of credibility did not arise because physician 
had relied upon veteran's account of his medical history and 
service background, recitations which had already been 
rejected).

Additionally, the Board finds that a cursory statement that 
the veteran has a seizure disorder as a result of a closed 
head injury, which is unenhanced by any additional medical 
comment by the physician, cannot be considered as competent 
evidence of a nexus between the seizure disorder and service.  
See Kightly v. Brown, 6 Vet. App. 200, 206 (1993) (opining 
physician's statement was rejected because it was found to be 
based on an "inaccurate history" as given by the veteran); 
see also LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
Accordingly, these reports by medical professionals do not 
constitute new and material evidence to reopen the claim.

The Board further finds that the veteran has provided 
inconsistent history as to his head injury in service.  He 
has reported that he was unconscious between five minutes and 
two hours, which the service medical records do not show.  In 
fact, the service medical records indicate that there was no 
unconsciousness.  Initially, when the veteran was first 
seeking service connection for a seizure disorder, he denied 
any unconsciousness.  He subsequently began reporting 
unconsciousness.  Also, the veteran has stated that his skull 
was fractured.  The service medical records show that x-rays 
taken at that time if the head injury showed no skull 
fracture.  Thus, the veteran's report of what happened in 
service is inaccurate, and any medical opinion based upon 
history provided by the veteran is not accepted as a 
competent medical opinion establishing a nexus between the 
seizure disorder and service.

The veteran's testimony and statements, wherein he asserts he 
developed a seizure disorder as a result of the head injury 
he had sustained in service, cannot constitute new and 
material evidence, as he had asserted such at the time of the 
October 1990 Board decision.  See Reid v. Derwinski, 2 Vet. 
App. 312 (1992).

While the veteran has submitted statements from his mother 
and a fellow serviceman, who allege that the veteran 
developed a seizure disorder as a result of the head injury, 
they are not competent to make such assertions, as that 
requires a medical opinion.  See Moray v. Brown, 5 Vet. App. 
211 (1993) (lay assertions on medical causation do not 
constitute material evidence to reopen a previously denied 
claim).

Here, the ultimate issue in this case is medical in nature, 
and no medical evidence has been submitted that relates a 
seizure disorder to service.  Therefore, the evidence 
submitted since the October 1990 decision is cumulative and 
redundant of that which had been previously of record and is 
not relevant to the veteran's claim that his seizure disorder 
was incurred in service, and thus cannot constitute new and 
material evidence.  See 38 C.F.R. § 3.156(a).  

Accordingly, for the reasons explained above, the Board has 
determined the veteran has not submitted new and material 
evidence to reopen the claim for service connection for a 
seizure disorder, and the petition to reopen such claim is 
denied.


2.  Arthritis

After having carefully reviewed the evidence of record, the 
Board finds that the veteran has not presented evidence since 
the October 1990 Board decision, which is so significant that 
it must be considered in order to fairly decide the merits of 
the claim for service connection for arthritis.  See 
38 C.F.R. § 3.156(a).  The reasons for this determination are 
explained below.

Initially, as to the records which address disabilities other 
than arthritis, those records are not relevant to the issues 
at hand and cannot constitute new and material evidence as to 
the claim for service connection for arthritis.  See id.

At the time of the October 1990 Board decision, the evidence 
of record had shown that the veteran had a diagnosis of 
arthritis.  The veteran's claim was denied because he had not 
brought forth competent evidence of a nexus between the post 
service diagnosis of arthritis and service, to include 
manifestations of arthritis to a compensable degree within 
one year following the veteran's discharge from service.  

Since the October 1990 Board decision, the veteran has not 
brought forth any evidence that the post service diagnosis of 
arthritis is related to service.  Rather, the evidence 
submitted since the 1990 decision establishes only that the 
veteran has arthritis, a fact that was in evidence at the 
time of the 1990 decision.  Therefore, the evidence 
associated with the claims file since the October 1990 Board 
decision is cumulative and redundant of that which had been 
previously of record and is not relevant to the veteran's 
claim that he had arthritis while in service, and thus cannot 
constitute new and material evidence.  See 38 C.F.R. 
§ 3.156(a).  

The veteran's written and spoken assertions that he has 
arthritis as a result of an injury he sustained in service 
are not sufficient to reopen the claim, as he had made the 
same assertions at the time of the October 1990 Board 
decision.  See id.; Reid, 2 Vet. App. 312.  Additionally, he 
is not competent to make such assertions, as that requires a 
medical opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Accordingly, for the reasons explained above, the Board has 
determined the veteran has not submitted new and material 
evidence to reopen the claim for service connection for 
arthritis, and the petition to reopen such claim is denied.

3.  Psychiatric disorder

After having carefully reviewed the evidence of record, the 
Board finds that the veteran has submitted new and material 
evidence to reopen the claim for service connection for a 
psychiatric disorder.  The reasons follow.

At time of the July 1986 rating decision, the RO denied 
service connection for schizoid personality determining that 
it was a constitutional or developmental abnormality.  At the 
time of the October 1990 decision, the Board determined that 
the veteran had not brought forth competent evidence of an 
acquired psychiatric disorder in service or of a psychosis 
within one year following the veteran's discharge from 
service.  

Since the October 1990 Board decision, competent evidence of 
a current psychiatric disorder, which has been attributed to 
service, has been associated with the claims file.  Thus, the 
Board finds that this additional evidence, which is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for entitlement to service 
connection for a psychiatric disorder, is new and material 
evidence.  See 38 C.F.R. § 3.156(a).  Specifically, the 
veteran has cured one of the defects that existed at the time 
of the October 1990 Board decision-he has brought forth 
evidence that a current psychiatric disorder was incurred in 
service.  Accordingly, the claim is reopened, and the Board 
will adjudicate the claim for service connection for 
schizoaffective disorder on the merits.

The Board has carefully reviewed the evidence of record and 
finds that the evidence supports a grant of service 
connection for schizoaffective disorder.  The reasons follow.

The Board is aware that the service medical records show that 
a board of psychiatrists determined that the veteran had a 
schizoid personality disorder and that it preexisted service 
and was not aggravated by service.  The RO was correct in 
denying the veteran's claim in that he had not brought forth 
evidence of an acquired psychiatric disorder.  A personality 
disorder is not a disease or injury within the meaning of 
applicable legislation providing compensation benefits.  38 
C.F.R. §§ 3.303(c), 4.9, 4.127 (2001) (the law has not 
changed since 1986).

Here, there is evidence that the veteran has a psychiatric 
disorder, the early symptoms of which started in service.  In 
the June 1999 letter, the VA psychiatrist stated that the 
veteran had a chronic disabling psychotic disorder, which he 
likely began experiencing while in service.  Additionally, in 
the June 2002 opinion, the VA psychiatrist determined that 
the veteran's current diagnosis of schizoaffective disorder 
was related to his service.  There is no evidence to refute 
the opinions of these two psychiatrists.  Both psychiatrists 
substantiated their determinations with evidence in the 
claims file, particularly, the service medical records.  The 
Board has no reason to doubt the credibility or the accuracy 
of their findings.

The Board notes that in the June 2002 opinion, the VA 
psychiatrist stated that he believed that schizoaffective 
disorder preexisted service.  He stated the following:

Clearly there is very little record of 
the veteran's history prior to his 
entering the service.  There is one 
indication, however, which is on his 
report of medical examination dated April 
12, 1955, which was the result of his 
clinical examination into the service.  
Under #17 of the clinical evaluation, 
there is checked-in box 42 under 
psychiatric and is labeled passive 
dependency reaction mild, F-2, [not 
considered disabling].  

The Board does not find that the VA psychiatrist's 
determination that the veteran's schizoaffective disorder 
preexisted service meets the requirements that such 
disability clearly and unmistakably preexisted service.  The 
entrance examination rebuts the presumption of soundness as 
to passive dependency reaction.  See 38 U.S.C.A. § 1111 (West 
1991); 38 C.F.R. § 3.304(b) (2001); Bagby v. Derwinski, 1 
Vet. App. 225, 227 (1991) (a veteran is presumed to be in 
sound condition except for defects noted on examination 
reports when examined and accepted for service).  However, as 
to a psychotic disorder, there was no finding of such at 
entrance into service, and thus the presumption of soundness 
was applicable.  In order to rebut the presumption of 
soundness, VA must bring forth evidence of clear and 
unmistakable evidence that the disability preexisted service.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

Here, in the June 2002 VA psychiatrist's determination, he 
notes that there was one indication that the disability 
preexisted service.  He then noted that the finding at 
entrance "seems to be contradicted" by statements provided 
by the veteran's mother and friends who knew the veteran 
prior to entering service.  The Board finds that the VA 
psychiatrist's findings are too uncertain for a determination 
that schizoaffective disorder clearly and unmistakably 
preexisted service.  

Accordingly, for the reasons stated above, the Board finds 
that the evidence supports the grant of service connection 
for schizoaffective disorder based upon service incurrence.

4.  Headaches

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for headaches.  The reasons 
follow.

The service medical records are silent for complaints of 
headaches following the inservice head injury.  The first 
time the veteran reports headaches following his discharge 
from service was in 1992-over 30 years following the 
veteran's discharge from service.  There is no evidence of 
continuity of symptomatology to support a finding that the 
veteran developed headaches after the head injury.

The Board concedes that the veteran has headaches.  However, 
the veteran's claim fails because he has not brought forth 
competent evidence of a nexus between current headaches and 
the head injury in service or evidence of continuity of 
symptomatology.  In fact, there is evidence to the contrary.  
When examined in January 1998, the examiner stated that he 
thought that the veteran's organic brain syndrome and seizure 
disorder with headaches was not due to the head injury in 
service.  This is evidence against the veteran's claim. 

While the veteran has alleged that his headaches are due to 
the inservice head injury, he does not have the requisite 
knowledge of medical principles that would permit him to 
render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu, 2 Vet. App. at 
494.

Accordingly, for the reasons stated above, the preponderance 
of the evidence is against the claim for service connection 
for a headaches, and there is no doubt to be resolved.  See 
Gilbert, 1 Vet. App. at 55. 


ORDER

The petition to reopen the claim for service connection for 
residuals of a head injury, to include a seizure disorder, is 
denied.

The petition to reopen the claim for service connection for 
arthritis is denied.

Service connection for schizoaffective disorder is granted.

Service connection for headaches is denied.


		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

